DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the Instrument required in claims 1 and 16, the fixation pin in claim 17, the bending instrument in claim 27 and the location/guide instrument in claim 31 must be shown or the feature(s) canceled from the claim(s).  The drawings are also objected to because they are faded and dark making features hard to distinguish. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because it is too long.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 18, line 4, the claim reads “the open position closed position” this should read just “the open position”. Also in claim18 line 11 reads “repeating steps steps (a)-(g)”. The repeated steps should only read one step and it is also unclear because step (g) states repeating steps (a)-(g) creating a loop. Line 11 should read “repeating steps (a)-(f)”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-10, 12, 15-16, 18-22, 24-26, 29 and 32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Black et al. (US Pub 2015/0094772).
	With respect to claim 1, Black discloses a medical implant system (See figures 11A-B, 13A-B and 18 below) comprising: (a) a plurality of fasteners (fig 13, 1300); (b) a receiving member body (Fig 11, 
With respect to claim 16, Black discloses method comprising the steps of: (a) selecting a medical implant system of Claim 1 having a plurality of fasteners, a receiving member body having a plurality of openings, and a plurality of locking mechanisms (paragraph 96, select appropriate plate and system); (b) while a first locking mechanism is in an open position relative to a nearby first opening in the plurality of openings, inserting a first fastener in the plurality of fasteners through the nearby first opening such that the first fastener is received into the receiving member body (fig 13A, paragraph 88); (c) coupling an instrument to the first fastener (paragraph 70); (d) utilizing the instrument to rotate the first fastener to secure the first fastener and the receiving body to bone (paragraph 70); (e) uncoupling the instrument .

    PNG
    media_image1.png
    792
    842
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 11, 13, 28 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Black et al. (US Pub 2015/0094772).
With respect to claims 11 and 28, Black et al. discloses the claimed invention except for specifically disclosing wherein distance from the end of the receiving member body to the center of at least one of the openings in the plurality of openings is at most 4 mm. Black discloses the size of plate can be determined by many factors including the size of the screws (paragraph 95 and 96). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have the distance from the end of the receiving member body to the center of at least one of the openings in the plurality of openings is at most 4 mm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With respect to claims 13 and 30, Black et al. discloses the claimed invention except for specifically disclosing wherein distance from the center of each of the openings to a closest wall of the receiving member body forming one of the one or more windows is at most 2 mm. Black discloses the size of plate can be determined by many factors including the size of the screws (paragraph 95 and 96). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have the distance from the center of each of the openings to a closest wall of the receiving member body forming one of the one or more windows is at most 2 mm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
s 6 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Black et al. (US Pub 2015/0094772) in view of Aust et al. (US Patent 5,603,713).
With respect to claims 6 and 23, Black discloses the size of plate can be determined by many factors including the size of the screws (paragraph 95 and 96). Black discloses the claimed invention except for specifically disclosing wherein the receiving member body has a thickness of 0.5 mm to 4 mm and a width of 5 mm to 40 mm.
Aust discloses a spinal plate having a thickness between 1-5mm and a width of 27mm (col. 3, ll. 57-58) to be properly sized for a spinal plate (col. 3, ll. 54-60).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device and method of Black to include wherein the receiving member body has a thickness of 0.5 mm to 4 mm and a width of 5 mm to 40 mm in view of Aust in order to be properly sized for a spinal plate.
Claims 14, 17 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Black et al. (US Pub 2015/0094772) in view of Jacene et al. (US Patent 9,119,677).
With respect to claims 14 and 31, Black discloses the claimed invention except for wherein (a) the receiving member body has at least one pair of tapered surfaces; and (b) the method further comprises mating with a location/guide instrument utilizing the at least one pair of the tapered surfaces.
Jacene discloses wherein (a) the receiving member body has at least one pair of tapered surfaces (See fig 7C below); and (b) the method further comprises mating with a location/guide instrument (fig 7A, 50) utilizing the at least one pair of the tapered surfaces (fig 7C) to aid in aligning the bone plate with the screw holes (col. 8, ll. 28-32).

    PNG
    media_image2.png
    389
    625
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device and method of Black to include wherein (a) the receiving member body has at least one pair of tapered surfaces; and (b) the method further comprises mating with a location/guide instrument utilizing the at least one pair of the tapered surfaces in view of Jacene in order to aid in aligning the bone plate with the screw holes.
With respect to claim 17, Black discloses the claimed invention except for wherein the method further comprises: (a) before step (b), utilizing a fixation pin to secure the receiving member body and hold the receiving member body in place during steps (b)-(h); and (b) after the completion of step (i), removing the fixation pin.
Jacene discloses wherein the method further comprises: (a) before step (b), utilizing a fixation pin to secure the receiving member body and hold the receiving member body in place during steps (b)-(h); and (b) after the completion of step (i), removing the fixation pin. (col. 4, ll. 29) to aid in positioning the plate in the limited visibility in spinal surgeries (col. 4, ll. 30-33).
.
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Black et al. (US Pub 2015/0094772) in view of Govey et al. (US Patent 10,631,903).
With respect to claim 27, Black discloses the claimed invention except for the method of wherein (a) the receiving member body has radial cut sections on face of the receiving member body; and (b) the method further comprises utilizing a bending instrument to bend the receiving member body to position the plurality of openings.
Govey discloses wherein (a) the receiving member body has radial cut sections (Fig 39, 316, 325) on face of the receiving member body; and the method further comprises utilizing a bending instrument (col. 2, ll. 50) to bend the receiving member body to position the plurality of openings to better anatomically contour to the bone anatomy (Col. 5, ll. 32-35).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Black to include wherein (a) the receiving member body has radial cut sections on face of the receiving member body; and (b) the method further comprises utilizing a bending instrument to bend the receiving member body to position the plurality of openings in view of Govey in order to better anatomically contour to the bone anatomy.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 6139550 A discloses a spinal plate with locking mechanisms
US 6152927 A discloses a spinal plate with locking mechanisms
US 6890335 B2 discloses a spinal plate with locking mechanisms 
US 7041105 B2 discloses a spinal plate with locking mechanisms
US 20070156145 A1 discloses a spinal plate 
US 7306605 B2 discloses a spinal plate with locking mechanisms with stops
US 7674279 B2 discloses a spinal plate with locking mechanisms 
US 7740649 B2 discloses a spinal plate with locking mechanisms 
US 7875062 B2 discloses a spinal plate with locking mechanisms
US 7931678 B2 discloses a spinal plate with fixation pins
US 20120277803 A1 discloses a spinal plate with locking mechanisms
US 9451995 B1 discloses a spinal plate with locking mechanisms the fully cover the openings
US 10034698 B2 discloses a spinal plate with locking mechanisms and tool that engages both the screw and the locking mechanism
US 10265109 B2 discloses a spinal plate with locking mechanisms





	

 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.J.C/Examiner, Art Unit 3773                                                                                                                                                                                                        /EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773